 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          GARY WAYNE ALEXANDER,                         CASE NO. C19-1711JLR

11                               Plaintiff,               ORDER DISMISSING ACTION
                   v.                                     WITHOUT PREJUDICE
12
            INTERNAL REVENUE SERVICE,
13
                                 Defendant.
14

15          On January 29, 2020, the court issued an order to show cause why this matter

16   should not be dismissed for lack of subject matter jurisdiction. (OSC (Dkt. # 3).)

17   Plaintiff Gary Wayne Alexander’s response to the court’s order to show cause was due on

18   February 12, 2020. (See id. at 1-2 (stating that Mr. Alexander must file an amended

19   pleading or other submission setting forth the federal statute(s) and/or specific case

20   authority that gives the court subject matter jurisdiction to hear the case within fourteen

21   (14) days of the filing date of the order).) Mr. Alexander has failed to timely respond to

22   //


     ORDER - 1
 1   the court’s order. (See generally Dkt.) Accordingly, the court dismisses this matter

 2   without prejudice.

 3         Dated this 24th day of February, 2020.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
